DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 17 sets forth a “machine-readable medium.”  However, the specification as originally filed does not explicitly define the machine readable medium by stating that it '. . . includes, but is not limited to' a number of various mediums (Para. 107). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a machine readable media (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,810,629 and over claims 1-20 of U.S. Patent No. US 10,825,056. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 16/913,380
Patent No. US 10,735,778
1.    A device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising:
receiving a request for video content comprising a video presentation, 


the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles; 


predicting a field of view (FoV) corresponding to the request; 
estimating a throughput rate for data transmission between the processing system and a client device;
determining whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate;

responsive to the stored chunk meeting the criteria, 
transmitting the stored chunk to the client device; and
responsive to the stored chunk not meeting the criteria:


downloading the plurality of tiles from a video server, decoding the plurality of tiles to generate a video chunk, the decoding performed using a graphics processing unit (GPU) accelerated decoder, 

and delivering the generated video chunk to the client device.
2.    The device of claim 1, wherein the processing system comprises a proxy executing at a cloud edge.
3.    The device of claim 1, wherein the plurality of tiles comprising a chunk correspond to spatial subdivisions of that chunk.
4.    The device of claim 1, wherein the video content comprises a panoramic video presentation.
5.    The device of claim 1, wherein the request is received from the client device.

6.    The device of claim 1, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

7.    The device of claim 1, wherein the operations further comprise: storing the generated video chunk in a first memory; and storing the plurality of tiles in a second memory.

8.    The device of claim 7, wherein at least one of the first memory and the second memory comprises a cache memory.

9.    The device of claim 1, wherein the processing system and the video server communicate via a first network, and wherein the processing system and the client device communicate via a second network different from the first network.

10.    The device of claim 9, wherein the client device comprises a mobile device, and wherein the second network comprises a cellular network.

11.    A method comprising:
receiving, by a processing system including a processor, a request for video content comprising a video presentation, the processing system comprising a proxy executing at a cloud edge, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles;
predicting, by the processing system, a field of view (FoV) corresponding to the request;
estimating, by the processing system, a throughput rate for data transmission between the processing system and a client device;
determining, by the processing system, whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate; and responsive to the stored chunk not meeting the criteria:
downloading, by the processing system, the plurality of tiles from a video
server,
generating, by the processing system, a video chunk by decoding and merging the plurality of tiles, and
delivering, by the processing system, the generated video chunk to the
client device.
16.    The method of claim 11, wherein the decoding is performed using a graphics processing unit (GPU) accelerated decoder.

13.    The method of claim 11, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

15.    The method of claim 11, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding, and rendering meets a timing budget.

17.    A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor and comprising a proxy executing at a cloud edge, facilitate performance of operations comprising:
receiving a request for video content comprising a video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks including a plurality of tiles corresponding to spatial subdivisions of that chunk;
predicting a field of view (FoV) corresponding to the request; estimating a throughput rate for data transmission between the processing system and a client device;


determining whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate; and
responsive to the stored chunk not meeting the criteria:


downloading the plurality of tiles from a video server, decoding the plurality of tiles to generate a video chunk, and delivering the generated video chunk to the client device.
18.    The machine-readable medium of claim 17, wherein the operations further comprise transmitting, responsive to the stored chunk meeting the criteria, the stored chunk to the client device.

19.    The machine-readable medium of claim 17, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate.

20.    The machine-readable medium of claim 17, wherein the client device performs local decoding and rendering of the generated video chunk.



1. A method, comprising: 




receiving, by a processing system including a processor, a request from a client device for video content comprising a panoramic video presentation, the processing system comprising a proxy executing at a cloud edge, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; 
predicting, by the processing system, a field of view (FoV) corresponding to the request; estimating, by the processing system, a throughput rate for data transmission between the processing system and the client device; determining, by the processing system, whether a stored chunk accessible to the processing system meets criteria based on the predicted FoV and the estimated throughput rate; responsive to the stored chunk meeting the criteria: 
transmitting, by the processing system, the stored chunk to the client device; 
responsive to the stored chunk not meeting the criteria: 
requesting, by the processing system, a plurality of tiles from a video server; 
downloading, by the processing system, the plurality of tiles from the video server; generating, by the processing system, a video chunk by decoding and merging the plurality of tiles, wherein the decoding is performed using a graphics processing unit (GPU) accelerated decoder; and 
delivering, by the processing system, the generated video chunk to the client device, wherein the client device performs local decoding and rendering of the generated video chunk, wherein a total time required for the downloading, generating, delivering, local decoding and rendering meets a timing budget. 
  






2. The method of claim 1, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    
 5. The method of claim 1, further comprising: storing, by the processing system, the generated video chunk in a first memory; and storing, by the processing system, the plurality of tiles in a second memory. 
    
6. The method of claim 5, wherein at least one of the first memory and the second memory comprises a cache memory. 
    
  9. The method of claim 1, wherein the processing system and the video server communicate via a first network, and wherein the processing system and the client device communicate via a second network different from the first network. 

   10. The method of claim 9, wherein the client device comprises a mobile device, and wherein the second network comprises a cellular network.
     
    12. A device comprising: a processing system including a processor, the processing system comprising a proxy executing at a cloud edge; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: receiving a request from a client device for video content comprising a panoramic video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; predicting a field of view (FoV) corresponding to the request; estimating a throughput rate for data transmission between the processing system and the client device; determining whether a stored chunk accessible to the processing system meets criteria based on the predicted FoV and the estimated throughput rate; responsive to the stored chunk meeting the criteria, transmitting the stored chunk to the client device; and responsive to the stored chunk not meeting the criteria: requesting a plurality of tiles from a video server, downloading the plurality of tiles from the video server, generating a video chunk by decoding and merging the plurality of tiles, 

the decoding performed using a graphics processing unit (GPU) accelerated decoder, and delivering the generated video chunk to the client device. 
    
13. The device of claim 12, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    
14. The device of claim 12, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding and rendering is less than a time budget determined by an occupancy level of a buffer of the client device. 
    
  17. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor and comprising a proxy executing at a cloud edge, facilitate performance of operations comprising: 
receiving a request from a client device for video content comprising a panoramic video presentation, the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles corresponding to spatial subdivisions of the chunk; 
predicting a field of view (FoV) corresponding to the request, wherein the predicting is performed using a machine learning algorithm; estimating a throughput rate for data transmission between the processing system and the client device; 
determining whether a stored chunk accessible to the processing system meets criteria for presenting the video content; responsive to the stored chunk meeting the criteria, transmitting the stored chunk to the client device; and responsive to the stored chunk not meeting the criteria: 
downloading a plurality of tiles from the video server, generating a video chunk by decoding and merging the plurality of tiles, the decoding performed using a graphics processing unit (GPU) accelerated decoder, and delivering the generated video chunk to the client device. 
    



18. The non-transitory machine-readable medium of claim 17, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate. 
    19. The non-transitory machine-readable medium of claim 17, wherein the client device performs local decoding and rendering of the generated video chunk, and wherein a total time required for the downloading, generating, delivering, local decoding and rendering is less than a time budget determined by an occupancy level of a buffer of the client device. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westphal (US 2019/0089643).
Regarding claim 1, Westphal discloses a device, comprising:
a processing system including a processor (see at least Fig. 1); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see at least Fig. 1) comprising:
receiving, a request for video content comprising a video presentation (requesting 360 degree videos; see at least paragraph 0050), the video presentation including a plurality of chunks corresponding to spatial subdivisions of the video presentation, each chunk of the plurality of chunks comprising a plurality of tiles (see at least paragraphs 0042, 0062, 0064, 0069, 0091 and 0104);
predicting a field of view (FoV) corresponding to the request (predict the most likely FOVs; see at least paragraphs 0078, 0082, 0107, 0113 and 0115);
estimating a throughput rate for data transmission between the processing system and the client device (bandwidth or throughput is measured; see at least paragraphs 0044, 0057, 0059, 0120-0124 and 0126);
determining whether a stored chunk meets criteria based on the predicted FoV and the estimated throughput rate (prediction and network condition; see at least paragraphs 0044, 0060, 0107, 0112-0115, 0117 and 0126);
responsive to the stored chunk meeting the criteria, transmitting the stored chunk to the client device (Future FoV is sent to the user based on prediction and network condition; see at least paragraphs 0044, 0060, 0107, 0112-0115, 0117 and 0126);
responsive to the stored chunk not meeting the criteria (delay or insufficient bandwidth):
downloading the plurality of tiles from the video server (requesting a new or updated FoV comprising a plurality of tiles; see at least paragraphs 0042, 0062, 0064, 0069, 0091 and 0104);
decoding the plurality of tiles to generate a video chunk, the decoding performed using a graphics processing unit (GPU) accelerated decoder (by the user’s device; see at least paragraph 0042, 0062, 0064, 0069, 0091 and 0104), and
delivering the generated video chunk to the client device (requesting a new or updated FoV comprising a plurality of tiles; see at least paragraphs 0042, 0104).

Regarding claim 2, Westphal discloses the device of claim 1, wherein the processing system comprises a proxy executing at a cloud edge (see at least Fig. 1).

Regarding claim 3, Westphal discloses the device of claim 1, wherein the plurality of tiles comprising a chunk correspond to spatial subdivisions of that chunk (see at least paragraph 0042, 0062, 0064, 0069, 0091 and 0104).

Regarding claim 4, Westphal discloses the device of claim 1, wherein the video content comprises a panoramic video presentation (360 degree videos; see at least paragraph 0050).

Regarding claim 5, Westphal discloses the device of claim 1, wherein the request is received from the client device (see at least paragraph 0050).

Regarding claim 6, Westphal discloses the device of claim 1, wherein the criteria comprise an overlap criterion with respect to the predicted FoV and an encoding quality criterion based on the estimated throughput rate (see at least paragraphs 0041, 0044, 0060, 0107, 0112-0115, 0117 and 0126).

Regarding claim 7, Westphal discloses the device of claim 1, wherein the operations further comprise: storing the generated video chunk in a first memory; and storing the plurality of tiles in a second memory (see at least paragraph 0062).

Regarding claim 8, Westphal discloses the device of claim 7, wherein at least one of the first memory and the second memory comprises a cache memory (see at least paragraphs 0049, 0051, 0054, 0116, 0117 and 0126).

Regarding claim 9, Westphal discloses the device of claim 1, wherein the processing system and the video server communicate via a first network, and wherein the processing system and the client device communicate via a second network different from the first network (see at least Fig. 1).

Regarding claim 10, Westphal discloses the device of claim 9, wherein the client device comprises a mobile device, and wherein the second network comprises a cellular network (see at least Fig. 1 and paragraph 0056).


Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 12, Westphal discloses the method of claim 11, further comprising transmitting, by the processing system responsive to the stored chunk meeting the criteria, the stored chunk to the client device (Future FoV is sent to the user based on prediction and network condition; see at least paragraphs 0044, 0060, 0107, 0112-0115, 0117 and 0126).

Claim 13 is rejected on the same grounds as claim 6.
Claim 14 is rejected on the same grounds as claim 7.

Regarding claim 15, Westphal discloses the method of claim 11, wherein the client device performs local decoding and rendering of the generated video chunk (by the user’s device; see at least paragraph 0042), and wherein a total time required for the downloading, generating, delivering, local decoding, and rendering meets a timing budget (request a new or updated FoV; see at least paragraphs 0042 and 0104).

Claim 16 is rejected on the same grounds as claim 1.
Claim 17 is rejected on the same grounds as claim 1.

Regarding claim 18, Westphal discloses the machine-readable medium of claim 17, wherein the operations further comprise transmitting, responsive to the stored chunk meeting the criteria, the stored chunk to the client device.

Claim 19 is rejected on the same grounds as claim 6.

Regarding claim 20, Westphal discloses the machine-readable medium of claim 17, wherein the client device performs local decoding and rendering of the generated video chunk (see at least paragraphs 0042).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426